Citation Nr: 1725710	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a January 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned an initial rating of 50 percent for generalized anxiety disorder, effective from July 28, 2003.  During the pendency of this appeal it was determined that the Veteran was also claiming that he is entitled to a total disability rating based on individual unemployability (TDIU) due to the generalized anxiety disorder.  

The Veteran's appeal was most recently denied by the Board in a January 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for additional proceedings consistent with the Memorandum Decision.

This matter was last before the Board in August 2016 at which time the Veteran's claims were remanded for further evidence development.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's generalized anxiety disorder was manifested by symptoms such as generalized anxiety, depression, irritability, chronic sleep impairment with nightmares, panic attacks, disturbances of motivation and mood, without delusions, hallucinations, homicidal ideation, suicidal ideation, or obsessive or ritualistic behavior, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

2.  The Veteran's service-connected anxiety disorder prevents him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for generalized anxiety disorder, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the August 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the Veteran and his representative's argument that the social and industrial survey was completed prior to the Veteran's additional medical records being associated with the claims folder.  However, consideration was given to all medical records pertinent to the Veteran's claim.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126.  The Veteran's anxiety disorder is currently evaluated as 50 percent disabling under DC 9400, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships). 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9400.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

Effective August 4, 2014, VA promulgated an Interim Final Rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-5). HN4 79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to the Board or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  This claim was pending before the Board prior to August 2014; thus, the rule does not apply.  

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is entitled to a rating of 70 percent for anxiety disorder for the entire appeal period.

A VA outpatient treatment note from September 2004 noted that the Veteran was having increased nightmares.  The Veteran wakes up in a panic, sweating, and hyperventilating.  The Veteran stated that although the medication Trazadone helped at first, it was not preventing the nightmares.  Following nights of bad dreams, the Veteran stated he experiences a heaviness and anxiety in the sternal region which stays with the Veteran all day.  The Veteran stated that he was still experiencing a good deal of depression with little motivation and poor energy.  The Veteran noted that he was not working at this time and isolating himself socially.  The Veteran denied hearing voices but reported visual hallucinations of people who seem to want to touch him and this he finds to be unsettling.  The Veteran also expressed a belief that people seem to be against him.  

In December 2004 the Veteran was afforded a VA examination.  The examiner noted the Veteran presented as a casually dressed, soft-spoken man with depressed mood and constricted affect.  He appeared quite detached and almost other-worldly.  His eye contact was poor.  There was no evidence of fixed delusions, although the Veteran admitted to a tendency toward mistrust and suspiciousness.  The Veteran reported that he occasionally hears sounds in his house, such as a flushing toilet, when he is alone.  He reports he has often thought of suicide, but denies any intent, plan or history of attempt.  The Veteran denied homicidal ideation at this time.  He endorsed frequent panic attacks, as well as compulsive checking of doors, stove and lights.  The Veteran was noted to be oriented in all spheres.  His concentration was quite good and his intellect appears above average.  His judgement appears fair.  His speech is loquacious and tangential with slow rate and soft tone.  The examiner found that at this time, the Veteran's chronic anxiety, depression, irritability and insomnia appear to interfere with his ability to tolerate working in confined areas or in close contact with people.  The examiner diagnosed the Veteran with anxiety disorder (not otherwise specified), mixed anxiety and depressive disorder and assigned a GAF score of 53.  

A VA outpatient treatment note from January 2005 noted that the Veteran was still experiencing nightmares, although they were not as intense.  The Veteran noted that he still has some anxiety but it is tolerable.  The Veteran denied any psychotic or manic episodes, as well as any suicidal or homicidal ideation.  The examiner noted that the Veteran was appropriately dressed, polite, cooperative, and had no motor or speech problems.  His affect was somewhat restricted and depressed with mood mildly anxious.  The examiner stated that there were no delusions noticed, and the Veteran did not appear to be responding to internal stimuli; he was coherent, logical and directed, and he showed fair judgment and partial insight.  He denied any suicidal or homicidal ideation.  

VA outpatient treatment notes from April 2005 to June 2006 include the Veteran's reports that he keeps to himself, that his anxiety attacks were occurring more frequently and keep him up all the time.  He also reported he has no friends and isolates himself during the day.

In August 2006 the Veteran was afforded a VA medical examination where he reported that he has panic attacks once or twice a day with chest pain, increased heart rate, sweating, nervousness, shortness of breath and often feels "drained" afterwards.  The examiner diagnosed the Veteran with anxiety disorder NOS, (mixed anxiety and depressive disorder), panic disorder with agoraphobia, and histrionic features.  The examiner opined that the Veteran's "difficulties with anxiety, depression, problems with concentration and panic attacks continue to cause significant social and occupational impairment."  Finally the examiner noted that the Veteran's symptoms "have worsened slightly since his last rating examination."

The examiner noted that the Veteran showed no signs of delusional thinking.  Although the Veteran reported experiencing tactile hallucinations of people touching him, especially at night, the examiner noted the Veteran appeared suggestible and readily endorsed symptoms when asked.  The Veteran denied homicidal ideation.  The examiner noted that the Veteran was fairly well oriented although he was unable to name the current President of the United States.  The Veteran's short term memory was labeled as fair.  The Veteran's attention and concentration appeared fair.  The Veteran's reasoning was concrete.  The Veteran's judgment appeared to be fair.  Finally, the examiner commented that the Veteran appears quite impressionable and prone to over-emote due to difficulties articulating what he is feeling and experiencing.  The examiner diagnosed anxiety disorder with mixed anxiety and depressive disorder and panic disorder without agoraphobia.  The Veteran was noted to have histrionic personality features, with a GAF score rated at 45.

In March 2009, the Veteran was afforded a VA examination in which he complained of anxiety attacks occurring 4-5 times a week, for "many years."  The Veteran stated that when the attacks occur he "just wants to stay around the house, and does not want to socialize or go to work and this is one of the problems that he is having in the workplace."  The Veteran stated that "he has not felt like being around people," and he "compensates in the workplace by mostly working in an isolated manner, such as doing people's yard work or dong carpentry work."  The Veteran stated that he is "argumentative [around others] and he mostly just wants to be left by himself."  The Veteran stated that "he has difficulty interacting with others and tend to lose his temper and get into altercations."  The Veteran reported that he has had no "full blown" panic attacks.  

On mental status examination, the Veteran appeared as a "somewhat anxious individual" with "somewhat" poor eye contact.  His grooming and hygiene appeared good.  His manner of interaction was mostly cooperative and "somewhat" anxious.  He had not history of delusions or hallucinations.  Speech and communication were grossly within normal limits, but there was a dramatic quality to his presentation.  Thought processes were clear, logical, goal-directed and coherent.  He denied any suicidal or homicidal ideation, but at times he has felt worthless and like he does not want to be alive.  The examiner opined that the Veteran suffers from a mental disorder which reduces his productivity and reliability.  The Veteran was oriented in all spheres.  He evidenced mildly impaired attention and concentration skills and impaired short-term memory skills.  His remote memory appeared fine.  His abstract reasoning was good and social judgement appeared to be intact.  His psychological insight appeared to be somewhat limited.  The Veteran reported significant anxiety, feelings of depression, and difficulty in getting along with others and the examiner commented that it "appears that these symptoms have been associated with significant social and occupational impairment." 

The examiner included multiple psychiatric diagnoses on Axis I, including generalized anxiety disorder and assigned a GAF score of 45.  The examiner characterized the effect of the Veteran's diagnoses on his occupational and social functioning as resulting in reduced reliability and productivity.  The Veteran indicated he is only able to work about 3 hours per day; 20 hours per week.  He also indicated he must work in a relatively isolated manner as he has difficulty interacting with others and gets into confrontations.  

In a March 2010 addendum addressing the Veteran's employability, the same examiner opined that it is less likely than not that the Veteran's service-connected generalized anxiety disorder is associated with unemployability.  It was that examiner's opinion that other factors appear to be involved in his current unemployment; specifically, his histrionic personality features and felony history.   

In April 2014, the Veteran was afforded a new VA examination.  The examiner opined that when considering only the Veteran's generalized anxiety disorder with features of anxiety, panic, depression and sleep disturbances, the following types of functional and industrial limitations are considered possible:  an increase in anxiety, panic, and depressive symptoms could lead to reduced concentration, increased distractibility, and slowed reactions, which could increase the possibility of poor work quality, performance, and productivity for either physical or sedentary employment.  It could also contribute to poor motivation, excessive absenteeism, tardiness, a need for more frequent breaks, and a need to leave work early for either physical or sedentary employment.  It may also include reduced concentration, increased distractibility, and slowed reactions someone being accidently injured in a work place environment that had moving equipment or machinery.  Finally, it could result in social difficulties in a work environment that requires frequent interactions with others for either sedentary or physical work.  The examiner noted the Veteran also had Cluster B Personality traits, but did not indicate whether any related symptoms could be differentiated from symptoms related to the service-connected anxiety disorder.

An August 2015 VA examination included that examining psychologist's opinion that the Veteran's service-connected anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.  After reviewing the record and interviewing the Veteran, the examiner noted the Veteran is likely to be mildly impaired in a work environment that required frequent interactions with customers, co-workers or supervisor or that requires the ability to sustain concentration and focus as normally found in most jobs.  The Veteran is also likely to be mildly impaired in a work environment that is fast paced, complex, and/or frequently changing or one that requires a rigid adherence to a set work schedule (i.e., scheduled work hours).

As rationale for that determination, the examiner stated that anxiety symptoms such as irritability increase the risk of interpersonal conflict in a work environment that requires frequent interactions with others.  Anxiety symptoms such as reduced concentration, increased distractibility, and slowed reactions could increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery.  Anxiety symptoms of decreased concentration, irritability, and slowed reactions times make it more likely that the Veteran could become involved in an accident or get lost in a work environment that required driving.  Anxiety symptoms of impaired concentration, low energy, slowed reactions could result in decreased productivity in any work environment.  Anxiety symptoms of impaired concentration, low energy, and slowed reactions could make it very difficult for the Veteran to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex, or frequently changing work environment).  Anxiety symptoms could cause excessive absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, low motivation, etc.  

VA treatment records from October 2015 to April 2016 include some thoughts of suicide, but no ideation, intent or plan and notations that the Veteran does not like to be around people. 

When the Board reviewed the claim in November 2016, it noted that it was unclear whether the psychologist who provided the August 2015 opinion was an occupational specialist.  It was also unclear whether symptoms of the service-connected anxiety disorder could be distinguished from a personality disorder.  

Pursuant to the Board remand, the Veteran underwent a social and industrial survey in November 2016 which included the following information.  The Veteran's educational history included graduating from high school at the age of 17; he had two years of college education but never graduated at the collegiate level with a degree.  The Veteran appears to have a stable home life with moderate family involvement.  He is seen alert and oriented times 4.  He is capable of making informed decisions.  The Veteran retired from consistent employment and will work odd jobs as needed for the last 8 years.  He appears to be able to manage his income as he reported his financial status.  The Veteran does not engage with peers or have social interactions outside family.  He seems to be a loner and engages in solo chores around the house or when he works odd chores infrequently.  The Veteran did not present with safety issues relating to his ability to care for himself and manage his activities of daily living. 

In January 2017 a VA psychologist reviewed the record and detailed the Veteran's numerous examinations.  The examiner opined that he agreed with the prior VA examiner that the Veteran's current symptoms/diagnosis of Generalized Anxiety Disorder is are less likely than not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  This examiner also agreed with previous examiner's that the Veteran's personality disorder traits and history of a felony conviction negatively impact his obtaining or maintaining any form of substantially gainful employment to a greater extent than his service-connected anxiety disorder.  

During current examination, Veteran presented with vague panic disorder symptomology as well as less than credible reporting of duration of panic disorder symptoms.  The Veteran reported "I have about two panic attacks per week.  They last 4 hours long. I think my medication helps them be less intense. I just feel nervous and I have mixed emotions during panic attacks."  The Veteran was unable to report or describe any physiological symptoms which are typically associated with panic disorder.  The Veteran reported some vague PTSD symptoms including "bad dreams almost every night" but failed to report any additional PTSD symptoms.  Due to his current vague reporting of symptoms, this examiner did not agree that that the Veteran he is unable to maintain gainful employment as a result of his anxiety disorder 

Finally, the examiner noted that the Veteran experiences Cluster B Personality Disorder symptomology.  More specifically, Veteran exhibits a pattern of inner experience and behavior which deviates significantly from the expectations of his culture via his poor impulse control, poor interpersonal functioning, affective instability and his misinterpretations of himself and others.  His personality disorder symptoms have been pervasive and inflexible and have been manifest in various settings throughout his life which have led Veteran to experience significant impairment in his social and occupational interactions. 

The Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms on the Veteran's occupational and social impairment. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that evidence shows findings that more closely approximate the criteria required for a 70 percent rating under the rating schedule during this period.  

Evidence in the record documented three instances of the Veteran expressing thoughts of suicide.  First, in his December 2004 examination the Veteran stated he often has thoughts of suicide.  Second, in an August 2006 VA examination he stated that he had frequent thoughts of wishing he could die, but denied any actual suicidal ideation.  Lastly, a VA treatment note from January 2016 shows that the Veteran reported fleeting thoughts of suicide.  

The criteria for a 70 percent evaluation under § 4.130 list "suicidal ideation" as a symptom VA deems representative of occupational and social impairment with deficiencies in most areas.  Thus, the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (U.S. App. Vet. Cl. May 19, 2017). 

The Veteran's medical records show that he has been found to suffer from near-continuous panic attacks or depression affecting his ability to function independently, appropriately and effectively.  As stated above, medical records show that the Veteran feels "drained" after a panic attack, the attacks strike up twice daily, they are accompanied by intense anxiety, and that his nightmares can result in day-long bouts of anxiety.  

The December 2004 VA examiner found that the Veteran's chronic anxiety, depression, irritability and insomnia appear to interfere with his ability to tolerate working in confined areas or in close contact with people.  The April 2005 treatment note demonstrates the Veteran's trouble with his increased anxiety attacks which were occurring more during the day.  The result of the Veteran becoming tense quite easily, forces the Veteran to stay at home.  In February 2006, the Veteran was "always having panic attacks," which keep him up all the time, he stays awake all night, which he finds to be "nerve wrecking."  

The Veteran has demonstrated evidence of impaired impulse control which weighs in his favor of a higher rating.  During his hearing before a review officer in November 2005, the Veteran stated that, "sometimes when I'm feeling so bad... nervousness is just going all the through me and I just can't sit down.  I have to move around..." Furthermore, the Veteran stated that, "sometimes people talk... maybe just normal...but sometimes it is the tone of voice that really gets to me and I just have to just get in my car and just drive away.  At home...in the middle of the night...I wake up after having those dreams all night...I just have to... get out and I'll drive...I just have to just get up and just go."

During the Veteran's March 2009 examination the Veteran stated that his panic attacks cause him to want to stay inside the house, to avoid socializing, or having to go to work.  However, the Veteran stated that these attacks also cause him to go outside, go for a drive, or for a walk in the park.  The Veteran was terminated from his nighttime job for the Dallas Independent School District when the Veteran was spotted by his supervisor outside of the building which the Veteran stated was the result of his anxiety causing him the need to leave the school grounds and go for a drive.  The Veteran told a VA examiner he had to leave the job working for his uncle because he could not tolerate being around so many people.  The Veteran found it frustrating trying to satisfy customers.  Furthermore the Veteran reported getting into an altercation on the job, and that is why he left his uncle's upholstery business.   

The Veteran has demonstrated evidence of difficulty in adapting to stressful circumstances.  A VA outpatient treatment note from April 2005 noted that the Veteran gets tense quite easily and thus the Veteran stays at home.  

During the Veterans hearing before a review officer in November 2005, the Veteran stated that, "I have such a hard time adapting to people.  I have a hard time working with people...just being around people sometimes kind of disorientates me..."

The Board also finds the Veteran to be impaired socially.  He has a history of isolating himself.  It's been demonstrated that isolating himself socially.  Besides his wife and contact he had with his uncle and his cousins while working at his uncle's business, (which was occasionally stormy) he has no friends or close relationships because of his disorder.  A VA outpatient note from August 2006, the Veteran noted that he has no friends and isolates himself during the day.  During numerous examinations the Veteran has expressed his disdain for working in close contact with other people.  In an April 2016 VA treatment note, the Veteran stated that he still did not like being around other people.  

The Veteran's nightmares, which produce day-long bouts of anxiety combined with his panic attacks, all result in his inability to function.  It reduces his energy, his mood, his motivation, and his ability to work with or be around others.  The Veteran was forced to stop working at his uncle's business because of a workplace altercation, thus there is evidence that he suffers from impaired impulse control.  

The Veteran was afforded a VA social work psychosocial assessment in November 2016.  The examiner noted that the Veteran does not engage with peers or have social interactions outside family.  The examiner stated that the Veteran "... seems to be a loner and engages in solo chores around the house or when he works odd chores infrequently."  

The Veteran was afforded a new VA examination in January 2017.  With regard to his current symptoms of anxiety the examiner opined that the Veteran is likely to be mildly impaired in a work environment that requires frequent interaction with customers, co-workers, or supervisors.  The Veteran would be mildly impaired in a work environment that requires sustained concentration and focus that is fast paced, complex, and/or frequently changing or requires a rigid adherence to a set work schedule.  The examiner a noted that the Veteran experiences cluster B personality symptomology and was attempted to distinguish the impact of that symptomatology from the service-connected anxiety.  The symptoms manifest in poor impulse control, poor interpersonal functioning, affective instability and his misinterpretations of himself and others and have manifested in various settings throughout his life which have led the Veteran to experience significant impairment in his social and occupational interactions.   

While some of the examiners assign more impairment to symptoms related to the nonservice-connected Cluster B personality traits, the Board finds that the evidence demonstrates that symptomatology specifically related to the service-connected anxiety disorder, whether specifically noted in the rating criteria or of similar severity, frequency and duration, is sufficient to warrant assignment of a 70 percent rating for the entire appeal period. 

However, evidence does not show that the Veteran's generalized anxiety disorder results in total occupational and social impairment.  Review of all pertinent records show no indication that the Veteran suffers from gross impairment in thought process or communication.  The Veteran's speech, attention, judgement and reasoning have repeatedly been shown to be clear, coherent, fair and concrete.  There is no evidence of record that shows the Veteran suffers from persistent delusions or hallucinations.  The Veteran has repeatedly been characterized as being oriented in all spheres, including dressing appropriately, being polite, and cooperative during examinations showing no history of failure to perform activities of daily living including minimal personal hygiene.  

In sum, the Board finds that a rating of 70 percent but no higher for anxiety disorder is warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine but found it to be inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

The Veteran contends that he is unemployable due to his service-connected generalized anxiety disorder.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Service connection is now in effect for generalized anxiety disorder, rated as 70 percent disabling for the entire appeal period.  Thus, the Veteran meets the schedular criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The December 2004 VA examiner noted the Veteran was working part-time for his "favorite uncle" in a "no pressure" environment since he was released from prison.  The Veteran stated that he "sits in the office to avoid contact with customers when he feels nervous" and "does not feel capable of full time employment because he often can't deal with people."  

In November 2005, the Veteran stated in a hearing before a decision review officer that after he returned from Vietnam, he went back to an old job in a plant that manufactured plastics.  He said that he worked there for several years, and then in 1974, he got a job selling insurance.  He said that he had difficulty doing this work, because there was "so much stuff I couldn't stand when I came back, like flashing lights and being around lots of people." He said that these things would increase his anxiety.  He got a job working for the Dallas Independent School District in approximately 1979 or 1980.  He said that it was a nighttime job, and sometimes he would have symptoms of anxiety and felt that he could not stay in the building, and so he would go outside and he sometimes would leave the job or go for a ride.  He said that one of these nights, he happened to drive past his supervisor without even noticing him, and after that, he was let go from his job.  That was in 1984.  He stated, "this is when I realized how serious my problem was."  The Veteran, after coming out of prison, worked for his uncle who has an upholstery business.  He stated that he had to leave that job a couple of years ago, because he cannot be around so many people.  He said that there is too much exposure to people, and he gets frustrated with trying to satisfy customers.  He stated, "some people have bad attitudes."  In addition, he had gotten into an altercation on the job, and that is why he left his uncle's upholstery business.  The Veteran noted that he started working for his uncle after his incarceration because his uncle "allowed me to come and you know be with the family because I have such a hard time adapting to people."  The Veteran stated his co-workers were his cousins, that he did not make an hourly wage and that he did not receive a regular paycheck.  The Veteran asserted that sometimes he feels an impulse to "just get up and just leave" either work or home.  

An August 2006 VA examination included the Veteran's report that "he is unable to work a regular job because he can't tolerate being around people.  He ends up leaving jobs or getting fired due to confrontation with others."  The Veteran reported that he had "a few verbal arguments with his uncle and cousin."  That examiner opined that the Veteran's "difficulties with anxiety, depression, problems with concentration and panic attacks continue to cause significant social and occupational impairment."  

In a March 2009 VA medical examination, the Veteran described the frequency and impact of anxiety attacks.  The Veteran stated that he "has not felt like being around people" and he "compensates in the workplace by mostly working in an isolated manner, such as doing people's yard work or doing carpentry work."  The Veteran asserted that "he gets argumentative [around others] and he mostly just wants to be left by himself."  The Veteran stated he "has difficulty interacting with others and tends to lost his temper and get into altercations."  At the time of the examination the Veteran was working "approximately 3 hours per day or 20 hours per week moving lawns and/or carpentry."  The Veteran had earned about $13,000 per year during the previous two years.  The examiner opined that the Veteran's mental disorder results in "reduced reliability and productivity."  The examiner further noted that the Veteran's disorder results in "limited employment, financial difficulties, and limited social support network."  In a March 2010 addendum, the examiner noted that while the Veteran's work history is "admittedly weak," there are other factors that appear to be involved in current unemployment beyond generalized anxiety disorder.  These factors include the Veteran's histrionic personality features and his felony history, which very likely limits his chances of being hired for employment."  

As noted by the Court, the Board agrees that the examiner's opinion that the Veteran's felony conviction likely limits his employment opportunities is unsupported by evidence, medical or otherwise, and it appears to be "pure speculation."

In August 2014, the Veteran was afforded another VA examination.  The Veteran reported that he was working odd jobs such as remodeling and painting.  The Veteran explained that he was working less because "getting out in the sun and stuff" the Veteran said he "can't take it like [he] used to."  The Veteran reported that he has difficulties with being around others as well, and finds it "difficult to get along with people right now."  

The August 2015 VA examination detailed the occupational impact specific to anxiety symptoms:  reduced concentration, increased distractibility, and slowed reactions could increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery; symptoms of decreased concentration, irritability, and slowed reactions times make it more likely that the Veteran could become involved in an accident or get lost in a work environment that required driving; impaired concentration, low energy, slowed reactions could result in decreased productivity in any work environment and make it very difficult for the Veteran to function adequately in an environment that required a lot of mental processing (such as a fast paced,  complex, or frequently changing work environment).  The anxiety symptoms could cause excessive absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, and low motivation. 

The evidence reflects that the Veteran has an employment history that appears to be mostly limited to low-skilled manual labor or working for a family business which has allowed the Veteran to avoid interacting with other people at times.  

VA examiners have concluded that it is less likely than not that the Veteran's service-connected anxiety alone prohibits employment, but the Board attaches little probative value to those opinions because they emphasize the Veteran's history of incarceration as affecting his employability, without a clear basis or rationale for doing so. 

The Board recognizes that the Veteran's employment by his uncle constitutes work in a protected environment.  The Veteran had stated that working for his uncle allowed for a "no pressure" environment, where he could avoid contact with customers, did not make an hourly wage and did not receive a regular paycheck.  Therefore, based on a fact found basis, the Veteran has met the definition of marginal employment, thus there was no substantially gainful employment under 38 C.F.R. § 4.16 (a).  

The Board acknowledges that the Veteran's service-connected generalized anxiety disorder has caused occupational impairment as the evidence of record shows that the Veteran has work-related stress and issues with his supervisors, co-workers, and customers.  The Board therefore finds that the evidence of record shows that the Veteran's generalized anxiety disorder causes such functional impairment, and that the Veteran is not able to secure and/or maintain substantially gainful employment.

The ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Veteran's employment history shows that his last substantially gainful employment was back in 1984 working for the Dallas Independent School District.  Since then he has worked for his uncle's business and performed odd jobs doing lawn work and carpentry, both considered to be marginal employment.  Taking into account the overall functional impairment from the Veteran's service-connected generalized anxiety disorder, the Board reiterates that entitlement to a TDIU is warranted.

The probative, competent evidence of record supports a finding that the Veteran's service-connected general anxiety disorder makes him unable to secure or follow a substantially gainful occupation.  The Veteran's weak work history including his most recent marginal employment, his inability to be around others and his propensity to feel the need to get up and leave work all highlight the Veteran's inability of performing the physical and mental acts required by employment.  Thus, in this case, as the weight of the probative evidence is for the Veteran's claim, the claim for a TDIU is granted.

Accordingly, in considering the severity of the Veteran's service-connected generalized anxiety disorder, as well as his employment and education history, the Board finds that he is unemployable due to his service-connected disabilities.  Therefore, entitlement to a TDIU is granted.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for generalized anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a TDIU is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


